Citation Nr: 1201652	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for depression and anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to May 1968.  He served in Korea.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a Board hearing on his April 2009 VA Form 9, but later withdrew this request in July 2009.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Depression and anxiety were not shown during service or for many years thereafter.  The current diagnoses of depression and anxiety are not related to active service.


CONCLUSION OF LAW

The criteria for service connection for depression and anxiety have not been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in August 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also  provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and VA treatment records and provided the Veteran the opportunity to give testimony at a hearing (which he declined).  Although the claims file indicates that the Veteran applied for  disability benefits from the Social Security Administration (SSA), those records are not of file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Here, the Board finds that the SSA records are not relevant because it has not been indicated that a psychiatric disorder was the basis for any SSA claim filed by the Veteran.  Specifically, July 1994 and January 2005 documents indicate that the Veteran applied for social security benefits due to a nonservice-connected back disorder.  Furthermore, unemployability is not at issue.  

A medical opinion was not provided in this case.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The service treatment records (STRs) show no complaints, treatment for, or diagnosis for depression or anxiety.  Under these circumstances, VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination as there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The STRs disclose no findings of depression or anxiety.  The January 1966 pre-induction examination report and March 1968 separation examination report both reveal a normal psychiatric assessment.  The Veteran denied having problems with depression or nervousness in the accompanying medical history reports.  

VA treatment records dated from June 2004 through December 2008 indicate current diagnoses of depression and anxiety.  

The STRs are negative for any findings attributable to depression or anxiety.  It is pertinent to note that the separation examination was negative for any psychiatric findings, to include depression, which weighs against the claim, and the Veteran specifically indicated that he did not have problems with depression or nervousness.  The initial post-service medical evidence showing diagnoses of depression and anxiety is dated in 2004 and 2005, respectively.  The gap of time of between service and the first medical evidence of disability also weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Subsequent post-service medical records show diagnoses of, and treatment for, depression and anxiety, but they do not include a competent medical opinion suggesting a nexus between either disorder and service.  Importantly, in the April 2009 VA Form 9, the Veteran specifically stated that he was not treated for depression or anxiety until subsequent to active service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for depression and anxiety is not warranted.


ORDER

Entitlement to service connection for depression and anxiety is denied.


REMAND

The Veteran seeks service connection for PTSD.  He contends that he suffers from PTSD and that it was caused by being afraid of sniper fire and enemy attack while serving on guard or patrol duty along the demilitarized zone (DMZ) in Korea.  He also asserts several stressors that occurred during patrols, although the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) was unable to verify those stressors. 

The Veteran's DD 214 and personnel records are not of record.  STRs establish that he was stationed in Korea.  To ensure that VA has met its duty to assist the Veteran in developing the evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5103A, the RO must attempt to obtain complete personnel records identifying the Veteran's specific duty stations and duties.  

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

However, during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010; given that the Veteran's case was pending at the time of the issuance of the revised regulations, such revisions apply.  The revision, in pertinent part, provides as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).

VA treatment records do not contain a diagnosis of PTSD.  However, the Veteran has repeatedly complained of dreams and nightmares that are war-related.  In addition, several of the Veteran's statements report problems with his temper, difficulty being around people, and sleep disturbances.  As these treatment records and statements raise the possibility of a nexus to service, a VA examination should be conducted to determine whether the Veteran has PTSD that is related to fear of hostile military activity during service.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records and DD 214 from the National Personnel Records Center (NPRC) and other appropriate records depositories. 

2. Then, schedule the Veteran for an appropriate VA PTSD examination.  The claims file must be made available to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner is asked to elicit the Veteran's symptoms, conduct a full mental status examination, and provide a multi-axial diagnosis. 

If the examiner diagnoses PTSD, the examiner must state upon what in-service stressor the diagnosis is based and, whether the diagnosis is based on an in-service stressor related to the Veteran's fear of hostile military or terrorist activity, which is defined by regulation to mean that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as (but not limited to) from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If the examiner does not diagnose PTSD, he or she should indicate why such a diagnosis is not supported, and comment on the relevant VA treatment records noting war-related dreams and nightmares.  

The examiner must provide a complete rationale for any opinion stated.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


